                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF WISCONSIN
                                     Court Minutes and Order
HEARING DATE: 1/22/2021
JUDGE:        Brett H. Ludwig
CASE NO.:     19-cv-1333-bhl
CASE NAME:    Stefan v. C R Bard Incorporated et al
MATTER:       Motion Hearing
APPEARANCES:  Kristi Wood, Attorney for Plaintiff
              Elizabeth C Helm, Attorney for Defendants
TIME:         11:07 a.m. – 12:07 a.m.
COURTROOM DEPUTY: Melissa P.
               AUDIO OF THIS HEARING IS AT ECF NO. 30


         The Court continued its hearing on Defendants’ discovery motions. Counsel for plaintiff
argued against granting defendants’ motions to exclude or compel any discovery related to
plaintiff’s January 2020 CT scan. After considering both parties’ arguments, the Court granted
in part defendants’ motion to compel, (ECF No. 22), and motion to amend the scheduling order,
(ECF No. 23). The Court also ruled that it will not allow the deposition of Dr. Rahmin Ahmadi
at this time.

       Accordingly, IT IS HEREBY ORDERED that defendants’ motion to exclude or
compel, (ECF No. 22), is GRANTED IN PART and DENIED IN PART. Specifically, the
defendants’ motion to exclude the plaintiff’s medical imaging and related documents from the
January 2020 CT scan is DENIED. The defendant’s motion to compel all records from MH
Imaging, including any reports, studies, referral documents, billing records, and, if necessary, the
deposition of the radiologist that interpreted plaintiff’s January 2020 CT scan, is GRANTED.

       IT IS FURTHER ORDERED that plaintiff shall be made available to the defense for a
deposition to address the January 2020 CT Scan and any follow-up treatment that he has
received.

        IT IS FURTHER ORDERED that defendants’ motion to amend/correct the scheduling
order, (ECF No. 23), is GRANTED. Case-specific fact discovery is re-opened until March 23,
2021 and the parties will file a joint stipulation with the Court of proposed dates for the
remaining discovery deadlines.

       Dated at Milwaukee, Wisconsin on January 25, 2021.

                                                       s/ Brett H. Ludwig
                                                       BRETT H. LUDWIG
                                                       United States District Judge




          Case 2:19-cv-01333-BHL Filed 01/25/21 Page 1 of 1 Document 31
